SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 4, 2011 Tri-Valley Corporation (Exact name of registrant as specified in its charter) Delaware 001-31852 94-1585250 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 4550 California Blvd., Suite 600 Bakersfield, California 93309 (Address of principal executive office) Issuer's telephone number:661-864-0500 Section 5 – Corporate Governance and Management Item 5.02Departure of Principal Officers In a further reorganization of its minerals operations and an ongoing initiative to reduce operating costs, on January 4, 2011, Tri-Valley Corporation eliminated the separate office of President of Select Resources Corporation, Inc., formerly held by James G. Bush.In December 2010, Select Resources completed the sale of its Admiral Calder calcium carbonate quarry, which was a major asset of Select Resources.The chief executive position at Select Resources will be consolidated with responsibilities for other existing officers.Tri-Valley thanks Mr. Bush for his contributions to the company and its projects. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:January 6, 2011 TRI-VALLEY CORPORATION /s/ Maston N. Cunningham Maston N. Cunningham, President and Chief Executive Officer
